DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
                                 
    PNG
    media_image1.png
    22
    326
    media_image1.png
    Greyscale


Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 13, 14 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3, 13, and 18 recite “…inhibitors...”. The claims are indefinite because it is unclear what the inhibitors are inhibiting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100255059 A1 (hereinafter “the ‘059 publication”) in view of WO 2017091601A1 (hereinafter “the ‘601 publication”), WO 2013185097A1 (hereinafter “the ‘097 publication”) and US20030091559A1 (hereinafter “the ‘559 publication”).

‘059 teaches a method comprising the steps of pre-emulsifying the silicon oil in an aqueous solution of thrombin; and, adding fibrinogen monomers to the second emulsion (claim 27). ‘059 further teaches that the aqueous solution includes a buffer and a surfactant [0065] and that the first preferred method further includes a step of injecting the aqueous solution in a microchannel. A microchannel is a micron sized pipe or pipette, typically found in a microfluidic device common in this field [0070]. ‘059 teaches that the method further includes the step of adding inert oil such as fluorocarbon oil, silicone oil, and/or fluorosilicone oil [0071], and that the inert oil separates the aqueous solution into droplets [0072]. ‘059 teaches that the method further involves polymerization of an extracellular matrix of fibrin (ECM polymer) [0172].
‘059 does not explicitly teach applying pressure to the microfluidic device and does not teach the concentrations of fibrinogen, thrombin and buffer.
‘601 teaches a microfluidic device and methods of isolating a micro-object in a microfluidic device, comprising the steps of: introducing a first fluidic medium comprising a plurality of micro-objects into an enclosure of the microfluidic device, the enclosure comprising a substrate and a flow region; introducing a solution comprising a flowable polymer into the enclosure; activating solidification of the flowable polymer at least one selected area of the flow region, thereby forming an in situ-generated isolation structure; and isolating at least one of the plurality of micro-objects with the in situ- generated isolation structure (claim 36) and further that the step comprises solidification of the flowable polymer comprises polymerizing polymers of the flowable polymer to form a polymer network (claim 37). ‘601 further teaches that the method comprises increasing flow of a fluidic medium through the flow region; introducing a hydro lytic agent into the flow region (claim 41). ‘601 teaches that the method offers improved methods of micro-object manipulation in microfluidic devices (abstract).
With regards to the concentration of fibrinogen and thrombin, ‘097 teaches an emulsion that comprises 100 μg/mL to about 100 mg/mL fibrinogen (equivalent to 10 w/v) (claim 14; [0017]) and further comprises thrombin [0044] and that the thrombin is in the concentration of 2 IU/ML [0148]. ‘097 teaches the device formulated a polymerizable, porous, biodegradable tissue scaffold that further comprises a PFC emulsion which provides a substrate for cell adhesion [0040].
With regards to buffer that comprises amino acids, ‘559 teaches solutions that comprises fibrinogen and thrombin (abstract) and that the solution comprises histidine buffer (claim 4 and 6) and that the concentration of the buffer is 0.1M [0046-0047]. ‘559 teaches that the solution remains stable and retains its biological activity [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings ‘059, ‘601, ‘097 and ‘559 and prepare a method of forming particles such as fibrin particles because ‘601 teaches that the method offers improved methods of micro-object manipulation in microfluidic devices (abstract). In addition, it would have been obvious to use the amino acid buffer of ‘559 because ‘559 teaches that the solution remains stable and retains its biological activity [0020]. Furthermore, it would have been obvious to use the fibrinogen and thrombin concentrations of ‘097 because ‘097 teaches that a polymerizable, porous, biodegradable tissue scaffold that further comprises a PFC emulsion which provides a substrate for cell adhesion [0040]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing such a method because ‘059 teaches that the method plays a vital role in tissue engineering, stem cell engineering, synthetic biology [0021]. The disclosures render obvious claim 1, 13 and 18.
Regarding claim 2 and 14, ‘601 further teaches that the method comprises increasing flow of a fluidic medium through the flow region; introducing a hydro lytic agent into the flow region (claim 41).
Regarding claims 3, 5 and 15, 19, ‘059 teaches the method comprises lysine (claim 12, [0059]).
Regarding claim 4, ‘097 teaches that aprotinin was added to the solution [0139, 0157] which is a known inhibitor.
Regarding claims 6, 9, and 16, ‘097 teaches that the thrombin is in the concentration of 2 IU/ML [0148]. Furthermore, ‘559 teaches that the solution comprises histidine buffer (claim 4 and 6) and that the concentration of the buffer is 0.1M [0046-0047].
Regarding claims 7 and 17, ‘097 teaches that fibrinogen was 100 mg/ml (claim 14) which is equivalent to 10 w/v.
Regarding claims 8 and 16, ‘559 teaches solutions that comprises fibrinogen and thrombin (abstract) and that the solution comprises histidine buffer (claim 4 and 6) and that the concentration of the buffer is 0.1M [0046-0047]. Furthermore, ‘097 teaches an emulsion that comprises 100 μg/mL to about 100 mg/mL fibrinogen (claim 14; [0017]) and further comprises thrombin [0044] and that the thrombin is in the concentration of 2 IU/ML [0148]. It would be obvious for one of ordinary skill in the art to use similar concentrations.
Regarding claim 10, ‘059 teaches that the droplets are produced in the size range of 10-500 micrometers in diameter [0146].
Regarding claims 11-12, ‘097 teaches that the fibrin had up to 5 w/v fibrin [0027, 0029].
Regarding claim 20, ‘559 teaches that the solution comprises histidine buffer (claim 4 and 6) and that the concentration of the buffer is 0.1M [0046-0047].
Conclusion
Claims 1-20 are rejected.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615